    Case: 1:16-cv-04216 Document #: 109 Filed: 08/19/19 Page 1 of 1 PageID #:683


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: Crawford v. Dybas                              Case Number: 16 CV 4216


An appearance is hereby filed by the undersigned as attorney for:
Deandre Crawford
Attorney name (type or print): Mina S. Zardkoohi

Firm: Law Firm of Mina Zardkoohi

Street address: 53 W. Jacskon Blvd, Suite 1615

City/State/Zip: Chicago IL 60604

Bar ID Number: 6321777                                     Telephone Number: 312-697-0022
(See item 3 in instructions)

Email Address: mina.zardkoohi@gmail.com

Are you acting as lead counsel in this case?                                         Yes       ✔ No
Are you acting as local counsel in this case?                                        Yes       ✔ No
Are you a member of the court’s trial bar?                                      ✔ Yes              No

If this case reaches trial, will you act as the trial attorney?                 ✔ Yes              No

If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on August 19, 2019

Attorney signature:            S/ Mina S. Zardkoohi
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
